DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1, 6, 8, 9, 12, 13, 22 and 23, drawn to a composition comprising a catalyst, a substrate, a first polynucleotide coupled to a substrate, a second polynucleotide hybridized to the first polynucleotide, and a quencher coupled to a first nucleotide of a second polynucleotide, classified in CPC C07H 21/04 and CPC C12N 9/00. 

II.	Claims 25, 32, 36, 42, 45-48, 56, 57 and 67, drawn to a method of detection, classified in CPC C12Q 1/6874, CPC C12Q 1/6818 and CPC C12Q 2563/103. 

III.	Claim 68, drawn to a method of sequencing a polynucleotide, classified in CPC C12Q 1/6869, CPC C12Q 1/6818 and CPC C12Q 2563/103. 

3.	The inventions are distinct, each from the other because of the following reasons:
4.	Inventions in Group I and Groups II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, Group I, drawn to a composition comprising a catalyst, a substrate, a first polynucleotide coupled to a substrate, a second polynucleotide hybridized to the first polynucleotide, and a quencher coupled to a first nucleotide of a second polynucleotide, can be used in the methods of Groups II and III but can also be used in other processes that comprise detecting only hybridization of a second polynucleotide to a first polynucleotide.  For example, the methods of Groups II and III may be used for detecting primer extension or sequencing products based on detection of chemiluminescence, while the composition of Group I may be used for detecting a hybridization event without incorporation of nucleotides (as shown in Figure 6 of the drawings and described in paragraph 135 of the specification).  It is noted that the comprising language of the method of Group II allows additional steps to be performed in carrying out the method. 

5.	Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention as claimed in Group II is drawn to a method a method of detection, while the invention as claimed in Group III is drawn to a method of sequencing a polynucleotide, and thus the two inventions, have different designs, modes of operation and function.  For example, the method of Group II comprises steps of hybridizing a second polynucleotide to a first polynucleotide and coupling a first quencher to a first nucleotide of the second polynucleotide, wherein the emission of photons or the absence photons from the chemiluminogenic molecules may be detected, while the method of Group III comprises steps for sequencing a polynucleotide wherein the emission of photons or the absence photons from the chemiluminogenic molecules may be detected following addition of a nucleotide to the second polynucleotide.  In addition, in the method of Group II as claimed, a first quencher is coupled to a first nucleotide of the second polynucleotide, while in the method of Group III, a quencher is coupled to a nucleotide added to the second polynucleotide.  Furthermore, for the inventions as claimed, while both are designed for detection of polynucleotides or extension products of polynucleotides, there is nothing of record to show them to be obvious variants. 

6.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

7.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637